Citation Nr: 0922084	
Decision Date: 06/11/09    Archive Date: 06/17/09

DOCKET NO.  04-43 878	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for service-connected right knee injury, status post 
reduction-internal fixation of the proximal tibia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tabitha G. Macko, Associate Counsel





INTRODUCTION

The Veteran had active service from January 1974 to March 
1976.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

Additionally, because the Veteran appealed the RO's 
determination at the time of an initial rating, separate 
ratings can be assigned for separate periods of time based on 
facts found -- a practice known as "staged" ratings.  
Fenderson v. West, 12 Vet. App. 119 (1999).  

This matter was most recently before the Board in September 
2008, at which time it was remanded to the RO through the 
VA's Appeals Management Center (AMC) in Washington, DC.  The 
purpose of such remand was to permit the AMC to conduct 
certain evidentiary and procedural development and following 
its attempt to complete the requested actions, the case has 
since been returned to the Board for further review.  A 
review of the record shows that the RO has complied with all 
remand instructions.  See Stegall v. West, 11 Vet. App. 268, 
271 (1998).  The appeal is ready for review.


FINDING OF FACT

The competent and probative evidence of record shows the 
Veteran's service-connected right knee, status post 
reduction-internal fixation of the proximal tibia, is 
characterized by no more than slight limitation of flexion 
with objective evidence of pain.




CONCLUSION OF LAW

The criteria for the assignment of an initial rating in 
excess of 10 percent for right knee injury, status post 
reduction-internal fixation of the proximal tibia, have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.71a, Diagnostic Code 
5260 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

This appeal arose from a disagreement as to the initial 
disability evaluation that was assigned for right knee 
injury, status post reduction-internal fixation of the 
proximal tibia.  This matter therefore is to be distinguished 
from one in which a claim for an increased rating of a 
disability has been filed after a grant of service 
connection.  The United States Court of Appeals for Veterans 
Claims (Court) has observed that in the latter instance, 
evidence of the present level of the disability is of primary 
concern, Fenderson v. West, 12 Vet. App. 119, 126 (1999) 
(citing Francisco v. Brown, 7 Vet. App. 55 (1994)), and that 
as to the original assignment of a disability evaluation, VA 
must address all evidence that was of record from the date 
the filing of the claim on which service connection was 
granted (or from other applicable effective date).  See 
Fenderson, 12 Vet. App. at 126-27.  Accordingly, the evidence 
pertaining to an original evaluation might require the 
issuance of separate, or "staged," evaluations of the 
disability based on the facts shown to exist during the 
separate periods of time.  Id.

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability, and incoordination.

When after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability such doubt will be resolved in favor of 
the claimant.  38 C.F.R. § 4.3.

Analysis

As referred to above, this claim previously came before the 
Board which issued a remand order.  The claim file had been 
lost sometime after the file arrived at the Board; upon this 
realization and the Board order, the following actions were 
taken.  In June 2008 the Veteran was informed that the file 
was lost and the Veteran was asked to send to the RO copies 
of all correspondence that he had regarding the claim.  There 
is no record of a response from the Veteran.  The Board 
ordered in its September 2008 remand that the Veteran be 
provided with appropriate VCAA notice.  That was accomplished 
in September 2008 by letter which also contained the requests 
and notice to the Veteran.  All procedurally appropriate 
actions were to be taken to rebuild the claims folder, to 
include requesting the National Personnel Records Center 
(NPRC) to send any records it may have.  In September 2008 
the NRPC responded that it had mailed requested service 
treatment records in 2003.  The Veteran was afforded a VA 
joint examination in February 2009.  The Board is satisfied 
that its remand order met with substantial compliance.  See 
Stegall v. West, 11 Vet. App. 268, 271 (1998).  

Nonetheless, given the absence of the Veteran's records, the 
Board has a heightened duty to explain its findings and 
conclusions and to consider carefully the benefit-of-the-
doubt rule.  See generally O'Hare v. Derwinski, 1 Vet. App. 
365 (1991).

VA medical treatment evidence may be summarized as follows.  
There are no private treatment records in the record.  In 
October 2003 the Veteran established VA care and reported the 
limited range of motion of his right knee.  The examiner 
noted no disturbance in the Veteran's gait and assessed 
arthralgia.

In February 2004 the Veteran sought VA treatment for his 
right knee.  The primary care physician note indicated the 
Veteran reported he had had right knee surgery in 1975 and 
still experienced pain on flexion.  He also reported not 
having full range of motion.  The examiner observed full 
range of extension for the right knee and flexion that was 
"restricted beyond" 90 degrees.  The assessment listed DJD 
(degenerative joint disease) right knee though there is no 
indication of an x-ray study of the right knee.  

In July 2004 the Veteran was afforded a VA joints 
examination.  The examiner reviewed the claims file.  The 
Veteran described the pain as a dull ache, regularly at a 
level of 3, though this would increase with repetitive knee 
flexion.  While there was stiffness, the Veteran reported no 
swelling or instability.  Flare-ups also occurred with 
repetitive flexion; the Veteran reported no prescribed bed 
rest or brace.  The Veteran's employment was as a paint 
contractor and his limitations were in squatting, going up 
and down stairs and repetitive knee flexion.  Upon objective 
examination the examiner noted the flexion was 0 to 120 
degrees, at which point there was pain.  There was no edema, 
no effusion, and no instability, though there was slight 
guarding of movement.  There was weakness of musculature in 
the right knee as compared to the left knee, as well as easy 
fatigability.  The examiner observed the Veteran's gait was 
normal and there was no ankylosis.  There were no previous x-
ray studies in the chart.  The x-ray ordered as part of this 
examination resulted in the impression of status post screw 
placement of proximal tibia.  The diagnosis was right knee 
residuals of open reduction and internal fixation due to 
fracture of the posterior tibia.  

In August 2004 the RO granted service connection for the 
right knee and gave a 10 percent evaluation.  The Veteran 
appealed the rating. 

The Veteran sought VA treatment in November 2004 primarily 
for other conditions, though he reported a tight right knee.  
The Veteran described the pain as a "2", but stated it 
became worse if he squatted.  

In February 2005 the Veteran was afforded another VA joints 
examination.  The examiner noted a review of both the claims 
file and the previous VA examination.  The Veteran reported 
he had to quit his employment as a paint contractor due to 
the pain in his right knee with prolonged squatting or 
kneeling.  He then obtained a different job, part-time sales, 
and reported not using any sick leave in the past year for 
his knee pain.  Upon objective examination the examiner noted 
evidence of painful motion with flexion greater that 130 
degrees.  There was no evidence of heat, redness or swelling.  
The stability of the knee was intact.  For range of motion 
the examiner measured flexion of 130 degrees, though 140 
degrees with pain.  The previous July x-ray study had shown 
the postsurgical deformity but was otherwise negative.  An x-
ray study of the left knee showed mild DJD in that knee.    

The Veteran continued to seek VA medical treatment for other 
disabilities.  In June 2007 he reported taking martial arts 
in response to an exercise screening.  In March 2008 also in 
response to an exercise screening the Veteran reported he did 
karate.

In February 2009 the Veteran was afforded another VA joints 
examination.  The subjective complaints included loss of 
range of motion, pain during changes of weather or if the 
Veteran bent the right knee too far or if the Veteran pivoted 
the knee.  Pain during those instances would reach 8/10 and 
were brief, except during weather changes.  The Veteran 
reported no lack of endurance except for squatting.  He took 
ibuprophen as needed.  Pain was not daily.  The Veteran did 
not report using a brace or crutch.  The Veteran's 
occupations were listed as paint contractor, welder, 
carpentry, and construction related activities.  There were 
no episodes of dislocation or recurrent subluxation.  His 
current occupation was as a construction worker, though the 
Veteran reported his service-connected right knee made it 
difficult to carry out some tasks due to an inability to 
fully bend his knee or due to the pain should he fully bend 
the knee.  Otherwise, there was no effect of usual daily 
activities.  Upon objective examination the right knee range 
of motion was to 0 degrees extension and to 120 degrees 
flexion, with pain.  The examiner observed normal stability, 
no weakness, mild to moderate tenderness over lateral aspect 
of proximal tibia, no redness, and no abnormal movement or 
guarding.  The examiner noted the Veteran initially resisted 
bending his knee to flexion at 110, but after relaxing, was 
able to actively flex to 120 degrees.  This moment of the 
examination was a subject of concern in the Veteran's April 
2009 statement.  The examiner observed repetitive squats did 
not decrease the right knee's range of motion or function; 
the Veteran disputed that finding in his April 2009 
statement.  The examiner found no ankylosis.  Review of an x-
ray study found no interval change in the appearance of the 
knee, though the examiner noted chondrocalcinosis involving 
the lateral compartment of the right knee.  Other than the 
orthopedic screw, and some increased density involving the 
lateral compartment, the bones and soft tissue were 
unremarkable.

The normal range of motion for the knee is from 0 degrees 
extension to 140 degrees flexion.  See 38 C.F.R. § 4.71, 
Plate II (2008).  Under Diagnostic Code 5260, flexion of the 
leg limited to 60 degrees warrants a noncompensable 
evaluation; flexion limited to 45 degrees warrants a 10 
percent evaluation; flexion limited to 30 degrees warrants a 
20 percent rating; and flexion limited to 15 degrees warrants 
a 30 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 
5260 (2008).

Under the criteria for limitation of extension for the leg, a 
noncompensable rating is assigned for a limitation of 
extension of the leg to 5 degrees.  When extension is limited 
to 10 degrees, a 10 percent rating is assigned.  A 20 percent 
rating is appropriate where extension is limited to 15 
degrees.  A 30 percent rating is assigned in the case of 
extension limited to 20 degrees.  A 40 percent rating is 
appropriate where extension is limited to 30 degrees.  A 50 
percent rating is assigned for limitation of extension to 45 
degrees.  See 38 C.F.R. § 4.71a, Diagnostic Code 5261 (2008).

Diagnostic Code 5262 provides ratings based on impairment of 
the tibia and fibula.  Malunion of the tibia and fibula with 
slight knee or ankle disability is rated 10 percent 
disabling; malunion of the tibia and fibula with moderate 
knee or ankle disability is rated 20 percent disabling; and 
malunion of the tibia and fibula with marked knee or ankle 
disability is rated 30 percent disabling.  Nonunion of the 
tibia and fibula with loose motion, requiring a brace, is 
rated 40 percent disabling.  38 C.F.R. § 4.71a. 
 
In VAOPGCPREC 9-04, the General Counsel held that separate 
ratings may be assigned for limitation of flexion and 
limitation of extension of the same knee. Specifically, where 
a Veteran has both a limitation of flexion and a limitation 
of extension of the same leg, the limitations must be rated 
separately to adequately compensate for functional loss 
associated with injury to the leg.  However, a separate 
rating must be based on additional compensable disability.  
VAOPGCPREC 9-04 (Sept. 17, 2004), 69 Fed. Reg. 59990. 
 
The Board observes that the words "slight," "moderate," and 
"severe" are not defined in the Rating Schedule.  Rather than 
applying a mechanical formula, the Board must evaluate all of 
the evidence to the end that its decisions are "equitable and 
just," under 38 C.F.R. § 4.6.  It should also be noted that 
use of descriptive terminology such as "mild" by medical 
examiners, although an element of evidence to be considered 
by the Board, is not dispositive of an issue.  All evidence 
must be evaluated in arriving at a decision regarding an 
increased rating.  38 U.S.C.A. § 7104(a); 38 C.F.R. §§ 4.2, 
4.6.

The Board has carefully reviewed the evidence of record, and 
finds that the preponderance of the evidence is against an 
initial evaluation in excess of 10 percent.  In each of the 
three VA examinations, 2004, 2005, and 2009, the Veteran's 
right knee flexion was limited to 120 degrees, 130 degrees, 
and then 120 degrees with pain.  This limitation of motion 
falls within the 10 percent rating for flexion limited to 45 
degrees.  See 38 C.F.R. §4.71a, Diagnostic Code 5260.

A further review of the competent and credible medical 
reports fails to reveal any evidence of instability, or any 
evidence of symptoms that more nearly approximate the 
criteria for the assignment of a higher rating under DC 5257.  
There is no evidence that the Veteran has any recurrent 
subluxation or instability of the right knee.  There was no 
objective finding of laxity.  The 2009 VA examiner found no 
evidence of instability or weakness; the Veteran submitted no 
other treatment records for consideration that document any 
other medical observations.  The clinical findings of record 
establish that the Veteran does not have any recurrent 
subluxations or lateral instability in the right knee.  Thus, 
the Veteran's service-connected right knee disability does 
not warrant a separate rating under DC 5257.

The Board has considered whether an increased rating may be 
available based on functional loss due to pain under 38 
C.F.R. § 4.40, functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45, or painful motion under 38 C.F.R. § 4.59.  However, 
while there is evidence of functional loss due to painful 
motion, the initially assigned 10 percent rating adequately 
compensates the Veteran for the level of impairment 
demonstrated given the absence of a larger limitation in 
range of motion.  As noted above, even with the Veteran's 
complaints of pain and weakness, the Veteran denied during 
the 2009 VA examination of any impact on his usual daily 
activities.  Although there was possible fatigability upon 
examination, per the Veteran's April 2009 statement, there 
was no local heat, redness, indication of effusion, swelling, 
and no apparent weakness or incoordination.  Importantly, the 
2009 examiner specifically indicated that there was no 
additional limitation of motion on repetitive use.  As such, 
the Veteran's complaints do not, when viewed in conjunction 
with the medical evidence, tend to establish weakened 
movement, excess fatigability, or incoordination to the 
degree that would warrant an increased evaluation.  
Therefore, an increased rating is not warranted in this 
regard. 

The Board has also considered whether the Veteran's service-
connected right knee disability may be rated under any other 
diagnostic codes related to the knee and leg.  See Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).  As previously stated, 
the Board notes that the Veteran demonstrated flexion to 120, 
130, and 120 degrees, and normal extension during all three 
VA examinations.  He does not have ankylosis or limitation of 
extension associated with his right knee.  In addition, as 
noted previously, the Veteran's ligaments are shown to be 
stable.  Moreover, while there is evidence showing he has an 
impairment of the tibula and fibula, under Diagnostic Code 
5262, a slight knee disability warrants a 10 percent 
evaluation, which the Veteran already has.  There is no 
evidence of a moderate disability sufficient to warrant a 20 
percent rating under this Diagnostic Code.  Further, there is 
no evidence of a diagnosis of genu recurvatum or removal of 
the semilunar cartilage.  Therefore, Diagnostic Codes 5256, 
5259, 5261, 5262, and 5263 do not assist the Veteran in 
obtaining a higher evaluation.  With regard to Diagnostic 
Code 5258, there is no evidence of any recurrent dislocation 
of the semilunar cartilage.  Therefore, rating under this 
code would also be inappropriate.

The 2005 VA examiner reported the Veteran's right knee had 
well-healed surgical scars.  There is no evidence that the 
scar caused any limitation of motion of the knee joint.  
Overall, the medical evidence indicates that the scars were 
de minimus, and the Veteran himself has not contended that 
the scars presented any problems.  Based on this record, the 
Board concludes that the evidence does not suggest that a 
separate disability pertaining to the scars is warranted 
under 38 C.F.R. § 4.118.
 
In view of the Court's holding in Fenderson, the Board has 
considered whether the Veteran was entitled to a "staged" 
rating for his service-connected disability, as the Court 
indicated can be done in this type of case.  However, upon 
reviewing the history of the Veteran's disability, the Board 
finds that, at no time since service connection has been in 
effect has his knee condition been more disabling than as 
currently rated.

The Board has considered the statements of the Veteran.  The 
Veteran is competent as a lay person to report that on which 
he has knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 
(1994).  However, the Veteran is not competent to offer 
medical opinions regarding his right knee disability in 
relation to the schedular criteria, as there is no evidence 
of record that he has specialized medical knowledge.  See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  To the extent 
that he has asserted he warrants more than a 10 percent 
evaluation for his right knee disability, the objective 
clinical findings simply do not support his assertions.

The evidence shows that the Veteran is appropriately rated 
under Diagnostic Code 5260, and that the criteria for a 
higher or a separate rating under any other DC have not been 
met.  The appeal for that matter is denied.   




Extraschedular Consideration

Lastly, a determination of whether a claimant is entitled to 
an extraschedular rating under 38 C.F.R. § 3.321(b) is a 
three-step inquiry.  First, the Board must determine if the 
evidence presents such an exceptional disability picture that 
the available schedular evaluations for that service-
connected disability are inadequate.  To do this, the Board 
must determine if the criteria found in the rating schedule 
reasonably describes the claimant's disability level and 
symptomatology.  If this is the case, the claimant's 
disability picture is contemplated by the rating schedule, 
the assigned schedular evaluation is, therefore, adequate, 
and no referral for extraschedular consideration is required.  
If the schedular evaluation does not contemplate the 
claimant's level of disability and symptomatology, the Board 
must determine whether the claimant's exceptional disability 
picture exhibits other related factors, such as marked 
interference with employment and frequent periods of 
hospitalization.  If the Board determines that the schedular 
evaluation does not contemplate the claimant's level of 
disability and symptomatology, and the disability picture 
exhibits other related factors such as marked interference 
with employment or frequent periods of hospitalization, the 
case must be referred for completion of the third step -- to 
determine whether, to accord justice, an extraschedular 
rating must be assigned.  See Thun v. Peake, 22 Vet. App. 
111, 115 (2008)  

In this instance, the Veteran's limitation of flexion and 
range of motion are clearly accounted for in the 10 percent 
evaluation which compensates for limitations of flexion with 
pain.  The Board finds the Diagnostic Code adequately 
addresses the Veteran's symptoms.  The Veteran has not 
claimed hospitalization or loss of time at employment because 
of his right knee disability.  As such, the diagnostic code 
for the Veteran's service-connected disability adequately 
describes the current disability levels and symptomatology 
and, therefore, a referral for an extraschedular rating is 
not warranted.




Duty to Notify and Duty to Assist

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2007); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  

As discussed above, the claim file for this Veteran was lost 
sometime after it arrived at the Board for review.  Following 
the remand, AMC sent to the Veteran in September 2008 a 
notice letter which included information regarding ratings 
and effective dates as required by Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  The Veteran's claim was readjudicated 
in the March 2009 supplemental statement of the case.

In cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service connection claim has been more 
than substantiated, it has been proven, thereby rendering 38 
U.S.C.A. § 5103(a) notice no longer required because the 
purpose that the notice is intended to serve has been 
fulfilled.  Dingess, 19 Vet. App. at 490; Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  The appellant bears the 
burden of demonstrating any prejudice from defective notice 
with respect to the downstream elements.  Goodwin v. Peake, 
22 Vet. App. 128 (2008).  That burden has not been met in 
this case.  

Nevertheless, the record reflects that the Veteran was 
provided a meaningful opportunity to participate effectively 
in the processing of his claim such that the notice error did 
not affect the essential fairness of the adjudication now on 
appeal.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  
The Veteran was notified that his claim was awarded with an 
effective date of September 20, 2003, the date of his claim, 
and a 10 percent rating was assigned.  He was provided notice 
how to appeal that decision, and he did so.  He was provided 
a statement of the case that advised him of the applicable 
law and criteria required for a higher rating and he 
demonstrated his actual knowledge of what was required to 
substantiate a higher rating in his argument included on his 
Substantive Appeal.  Although he was not provided pre-
adjudicatory notice that he would be assigned an effective 
date in accordance with the facts found as required by 
Dingess, he was assigned the date of the claim as an 
effective date, the earliest permitted by law.  38 U.S.C.A. 
§ 5110(a).  

Moreover, the record shows that the appellant was represented 
by a Veteran's Service Organization and its counsel since 
October 2008.  Overton v. Nicholson, 20 Vet. App. 427 (2006).

VA originally had obtained service treatment records, and 
these records were available for review to both the 2004 and 
2005 VA examiners.  VA assisted the Veteran in obtaining 
evidence, afforded the Veteran physical examinations in July 
2004, February 2005, and February 2009, obtained medical 
opinions as to the etiology and severity of disability, and 
afforded the Veteran the opportunity to give testimony before 
the Board.  All known and available records relevant to the 
issue on appeal have been obtained and associated with the 
Veteran's claims file; and the Veteran has not contended 
otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.





ORDER

An initial disability rating in excess of 10 percent for 
right knee injury, status post reduction-internal fixation of 
the proximal tibia, is denied.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


